Citation Nr: 0208607	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  93-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of compression fractures of the thoracic and lumbar 
spine with arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active service from January 1982 to July 
1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

When the veteran's case was before the Board in September 
1995, it was remanded for additional development.  While the 
case was in remand status, the evaluation for the veteran's 
service-connected back disability was increased to 20 
percent.  The claim was returned to the Board in November 
1999 for further appellate action.  The case was again 
remanded for additional development in May 2000, and returned 
to the Board in July 2002.

The Board notes that in a statement received in June 2000, 
the veteran raised the issue of service connection for 
bilateral hip disability as secondary to service connected 
back disability.  This issue has not been addressed by the 
RO.  It is therefore referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's service-connected residuals of compression 
fractures of the thoracic spine are manifested by moderate 
limitation of motion and degenerative changes.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of compression fractures of the 
thoracic and lumbar spine with arthritis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5288, 
5291, 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The veteran's service medical records show that he injured 
his back in 1982 when he fell and struck it on the tailgate 
of a truck.  An April 1990 treatment record notes X-rays 
showing T12 compression, anterior wedging and spur.  The 
provisional diagnosis was old T12 compression with low back 
pain.

A VA examination in October 1991 resulted in a diagnosis of 
history of compression fracture of T11-L1, degenerative 
arthritis and recurrent back pain.  The examiner recommended 
that an orthopedic surgeon examine the veteran.

In November 1991, the RO granted service connection for 
history of compression fracture of the thoracic spine, 
effective July 22, 1991, the day following the veteran's 
discharge from service.  The RO determined that the veteran's 
back disability was noncompensable.

On VA examination in March 1992, the veteran complained of 
continuous back pain and spasm, sleep disturbance and pain on 
motion.  On physical examination, the veteran's back was well 
muscled and his spine was straight with no scoliosis or 
deformity.  He demonstrated full range of motion of the trunk 
and thoracic spine, but reported excruciating pain on 
extension.  There was no muscle spasm and straight leg 
raising was normal.  X-rays revealed no compression 
fractures.  The diagnostic impression was degenerative 
arthritis, thoracic spine. 

The report of a May 1992 orthopedic consultation shows that 
the veteran had pain with flexion at 90 degrees and with 
extension at 15 degrees.  He also reported pain with 
palpation at the T10-11 level.  The veteran was 
neurologically intact.  X-rays showed well-maintained 
vertebral body heights with very minimal narrowing of the mid 
thoracic disc spaces at approximately T7 through T9.  Mild 
osteophyte formation was seen at those levels, and noted at 
T11-12 and T12-L1.  No intrinsic osseous abnormalities were 
otherwise noted.  There was spurring at T8 and T9.  The 
impression was mechanical low thoracic back pain.  The 
examiner recommended physical therapy for abdominal 
strengthening and a brace for severe symptoms.

A June 1992 VA orthotics and prosthetics clinic note states 
that on examination the veteran's back muscles were loose 
with no spasms palpated.  The veteran had full range of 
motion but there was soreness.  The examiner indicated that 
the veteran might benefit from a lumbosacral corset.

The veteran testified before a hearing officer at the RO in 
October 1992.  He stated that his back caused him continuous 
pain and that if he stood too long he would have cramps and 
spasms.  He indicated that his back disability caused quite a 
bit of trouble with his employment because his job required 
him to stand, bend and lift parts.  He testified that he wore 
a back brace and that he took medications in attempt to 
relieve the pain caused by his back disability.  He related 
that he would be attending physical therapy to learn 
exercises to strengthen his back muscles.  The veteran also 
contended that he could not obtain employment as a truck 
driver because of his back disability.  

A VA orthopedic examination was conducted in December 1992.  
The veteran reported that he was undergoing physical therapy 
and wore a corset type back brace.  He stated that his pain 
and muscle spasms had increased.  X-rays revealed subtle 
compressions of T8 and T9 vertebral bodies with minimal 
osteophytes.  There was no anterior wedging of significance, 
nor were disc space narrowing or other abnormalities seen in 
the thoracic spine.  There were no fractures, subluxations, 
or other abnormalities except for slight anterior 
hypertrophic degenerative spurring at T7, T8, T11 and T12.  
On physical examination there was no gait abnormality.  No 
muscle spasm was detected.  Range of motion testing revealed 
flexion to 100 degrees, extension to 20 degrees, right 
lateral flexion to 40 degrees, left lateral flexion to 35 
degrees, and rotation to 27 degrees bilaterally.  The 
diagnosis was possible old compression fracture at T12 with 
degenerative joint disease at T11 and T12.  

A December 1994 VA treatment note reflects that X-rays, an 
MRI and a bone scan were preformed and all were negative.  
The assessment was degenerative joint disease.

Treatment records for the period from January 1993 to April 
1996 were received from Family Orthopedic Associates in April 
1996.  A January 1995 treatment note states that the veteran 
complained of difficulty with both hips, indicating that he 
had sharp pain shooting from his hips to his feet.  He 
reported that he worked as a supervisor at a post office and 
his work involved walking and standing.  January 1995 nerve 
conduction studies were normal for both lower extremities.  A 
needle examination was also normal.  The examiner concluded 
that there was no electrodiagnostic evidence of a right or 
left lower extremity radiculopathy, plexopathy or 
mononeuropathy.  In a December 1995 letter, Brian L. Ortman, 
M.D. indicated that the veteran was neurologically intact and 
had good range of motion of his back and that straight leg 
raises were negative.  Dr. Ortman opined that the veteran had 
chronic tendinitis of the sartorius musculature at the 
anterior superior iliac spine and indicated that treatment 
would include a very aggressive stretching, anti-inflammatory 
and phonophoresis program.  A February 1996 note indicates 
that the veteran was doing extremely well.  The veteran 
indicated that his mechanical back pain had improved 
considerably and that he was happy with his clinical 
progress.  In April 1996 the veteran reported that his upper 
thoracic pain had improved but that he continued to have some 
lower lumbar pain.  Dr. Ortman noted that the veteran did not 
seem to suffer from any complaints that were surgical in 
nature.  He recommended conservative care.

Records from Advanced Physical Therapy for the period from 
December 1995 to April 1996 show that the veteran 
participated in a program of therapeutic exercise and massage 
for hip and back pain.  On initial examination, the physical 
therapist concluded that findings indicated overuse 
tendonitis of the hip flexors and adductors, causing 
decreased flexibility of the spine and hips.  In April 1996 
the therapist noted that the veteran had full trunk range of 
motion with the exception of flexion.  He had good strength 
in his back and abdominals, and could arise from a flexed 
position smoothly.  He was pain free and complained only of 
stiffness.  Minimal muscle spasm was palpable in the lower 
thoracic and upper lumbar region.  The therapist noted that 
the veteran had improved in all areas and was currently 
weight training at a fitness center.

In January 1996 the veteran indicated that he was seen at the 
Saginaw VA Medical Center MC and the Ann Arbor VAMC for his 
back disability, and that his orthopedist in Ann Arbor had 
told him that the only additional treatment for his back 
disability was surgery.  

A VA joint examination was conducted in May 1996.  The 
veteran complained of pain with occasional muscle spasms.  He 
denied radiation into his legs and did not complain of pain 
in his neck or shoulders.  Examination of the thoracic and 
lumbar spine revealed no postural abnormalities.  Muscle tone 
was good and no spasm was detected.  There was no fixed 
deformity.  Range of motion studies revealed forward flexion 
to 65 degrees, extension to 20 degrees, lateral flexion to 20 
degrees bilaterally and lateral rotation to 20 degrees 
bilaterally.  The veteran complained of pain on motion.  He 
was intact neurologically.  Straight leg raising in a supine 
position was to 75 degrees and to 90 degrees in a sitting 
position.  Lasegue test was negative.  X-rays revealed 
minimal compression changes of T11 and T12 anteriorly.  The 
remainder of the spine was found to be essentially 
satisfactory.  The diagnosis was chronic lower back pain with 
old compression fracture of T11 and T12.  The examiner opined 
that the veteran's back disability resulted in minor 
deformity.

An additional VA examination was performed in March 2002.  
The veteran complained of pain and spasm of the middle and 
lower back, as well as pain in the hips.  He reported that 
activity increased his pain and that he took medication to 
help control it when necessary.  The examiner noted that the 
veteran's posture was good.  Examination of the thoracic 
spine revealed no deformity, kyphosis or scoliosis.  There 
was no tenderness about the spinous process, and no gibbus 
was detected.  Paravertebral muscles were normally aligned 
with satisfactory tone and no spasm.  The muscle was not 
tender to palpation.  Examination of the lower back revealed 
normal lumbar lordosis.  The veteran's pelvis was symmetrical 
without deformity, and there was no scoliosis or kyphosis.  
Muscle tone was good and without spasm.  Range of motion was 
extension to 30 degrees, with complaints of pain from 15 to 
30 degrees.  Flexion was to 60 degrees, with complaints of 
pain from 40 to 60 degrees.  Lateral flexion was to 25 
degrees bilaterally and lateral rotation was to 25 degrees 
bilaterally with complaints of pain from 10 to 25 degrees.  
Both lower limbs were negative for neurological deficiencies.  
Straight leg raises were to 55 degrees and Lasegue test was 
negative.  Muscle tone was good and there was no atrophy.  
There was no evidence of incoordination, weakened movement or 
excess fatigability.  There was no objective evidence of pain 
such as muscle spasm, swelling, redness, or gross deformity.  
The extent of the pain was noted to be from minimal to 
moderate.  The examiner indicated that it was not possible to 
opine on the extent of any additional disability and 
impairment due to repeated use and flare-ups.  He also noted 
that the disability posed no limitation on the veteran's 
ability to work.  X-rays revealed minimal compression change 
of the T11 and T12 vertebrae with compression limited to the 
anterior aspect of the spine.  There was no evidence of 
degenerative changes.  X-rays of the lumbosacral spine were 
normal.  The diagnosis was history of injury to the back.  
The examiner pointed out that there was no spinal deformity 
on clinical examination, although there was complaint of pain 
on range of motion testing.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO in 
March 2002.  The Board notes that the veteran has been 
apprised of the evidence necessary to substantiate his claim.  
The RO has scheduled VA examinations of the veteran's back 
disability and has obtained VA and private treatment records.  
The veteran was afforded the opportunity to present testimony 
to a hearing officer at the RO.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  Moreover, in a July 2002 statement, the veteran's 
representative indicated that the claim had been reviewed and 
that no further evidence or statement was necessary.  The 
Board is also unaware of any additional evidence or 
information that could be obtained to substantiate the claim.

In sum, the facts relevant to this claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Residuals of fracture of vertebra are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  When 
rating ankylosis or limitation of motion of the spine, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5285 (2001).

Limitation of motion of the dorsal (thoracic) spine warrants 
a noncompensable evaluation if it is slight or a 10 percent 
evaluation if it is moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Intervertebral disc syndrome will be rated as 10 percent 
disabling when it is mild and 20 percent disabling when it is 
moderate with recurring attacks.  A 40 percent evaluation is 
warranted where there is severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 60 percent 
evaluation is warranted where the disorder is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's back disability is currently rated as 20 
percent disabling under the diagnostic code for traumatic 
arthritis.  The RO found that a 10 percent evaluation was 
warranted for limitation of motion of the thoracic spine and 
a 10 percent evaluation for demonstrable deformity of 
vertebral body.  On review of the evidence, the Board finds 
that a rating in excess of 20 percent for the veteran's back 
disability is not warranted.  In this regard, the Board notes 
that the evidence establishes moderate limitation of motion 
of the veteran's thoracic spine, which is appropriately rated 
as 10 percent disabling.  The evidence also establishes 
deformity of vertebral bodies within the veteran's thoracic 
spine, which is also appropriately rated as 10 percent 
disabling.  

The veteran does not have more than severe limitation of 
motion of the thoracic spine.  Moreover, the involvement of 
the lumbar spine was limited to the first segment.  X-rays 
have failed to demonstrate deformity or degenerative changes 
of the lumbar spine, and there is no basis for concluding 
that the service-connected disability is productive of any 
functional impairment of the lumbar spine.

Therefore, the Board must conclude that the currently 
assigned evaluation of 20 percent is appropriate.  The Board 
has considered application of the benefit-of-the-doubt 
doctrine with respect to this matter but finds that there is 
no approximate balance of positive and negative evidence such 
as to warrant its application.  The preponderance of the 
evidence is against the veteran's claim.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating greater than the assigned 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are those clearly 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.



ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of compression fractures of the thoracic and lumbar 
spine with arthritis is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

